DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendment dated 12/23/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 contains the limitation “said crossbar”. It is unclear whether this refers to the first crossbar introduced in the fourth line of claim 1, or the second crossbar introduced in the fifth line of claim 1, or something else entirely. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 4,825,929 – Haines.

Regarding claim 1. 
Haines discloses a screen device (Fig 16) for an opening, e.g. a window or a door in a building or vehicle, comprising: 
a first elongated frame part (38b, fig 16) having two ends; 
a second and a third frame part (See annotated Fig 8 below for exemplary frame used in another embodiment; it is noted that the parts of the frame 18 are used in the same manner in the embodiment of Figure 16), respectively, that are oriented at right angles to the first frame part, being connected (Second and third frame parts are connected to the first frame part via intervening structures of cords 30b and 32b in fig 16) at each end of said first frame part to a first one of its two ends; 
a first crossbar (90b, fig 16) and a second crossbar (40b, fig 16) which are arranged in parallel to said first, fixedly arranged frame part and movable independently of each other along said two further frame parts; and 
a pleated screen element (42ab, fig 16) that is arranged between said first crossbar and said second crossbar, said crossbars being guided by guide cords (30b and 32b, fig 16), 
wherein at least one of said crossbars is formed by two profiles (See annotated fig 17 below) that are arranged in parallel to each other and leave a space (See fig 17) between them in which a strip (204, fig 17) provided with holes (See also 204 in fig 16) for respective ones of said guide cords is received.

    PNG
    media_image1.png
    844
    477
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    385
    271
    media_image2.png
    Greyscale


Regarding claim 2. 
Haines discloses all limitations of claim 1.
Haines further discloses the two profiles of said crossbar are identical in design and arranged in a mirror-inverted manner (See annotated fig 17 below).

    PNG
    media_image2.png
    385
    271
    media_image2.png
    Greyscale


Regarding claim 3. 
Haines discloses all limitations of claim 1.
Haines further discloses between said first frame part and said first crossbar, an additional pleated screen element (42b, fig 16) is arranged.

Regarding claim 4. 
Haines discloses all limitations of claim 1.
Haines further discloses each of said guide cords (30b and 32b, fig 16) runs from a tensioning device (210, fig 16) that is fixedly arranged in said first frame part (38b, fig 16) through said crossbars (90b and 40b, fig 16) to the end of said second or third frame part on the far side of said first frame part. (See annotated fig 16 below.)

    PNG
    media_image3.png
    691
    826
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haines in view of US Pat. 4,557,309 – Judkins.

Regarding claim 5. 
Haines discloses all limitations of claim 4.
Haines further discloses at least two guide cords (30b and 32b, fig 16) run through the folded areas of said pleated screen elements (See fig 16).
Haines does not disclose more than four guide cords are provided.
However, Judkins teaches more than four guide cords are provided (See 6 guide cords in fig 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the screen device of Haines with the guide cords of Judkins. One of ordinary skill in the art would have been motivated to make this modification in order to provide greater stability to the screen device for difference in size and/or application, such as in Judkins column 1, lines 34-36; “the sun blind may be used in applications wherein the window opening is disposed not only vertically, but at other angles from the vertical.”
	
Regarding claim 6. 
The combination of Haines and Judkins teaches all limitations of claim 5.
The combination further teaches six guide cords (See Judkins fig 5) are provided, of which at least four run through the folded areas of said pleated screen elements (See fig 16 of Haines and fig 1 of Judkins. All disclosed and taught guide cords run through the folded areas of the pleated screen elements).

Regarding claim 7.
The combination of Haines and Judkins teaches all limitations of claim 6.
The combination further teaches said tensioning device (86 and 88, Judkins fig 5) has two ends and three guide cords (See Judkins Fig 5) are connected to each end.

Regarding claim 8. 
The combination of Haines and Judkins teaches all limitations of claim 6.
The combination does not explicitly teach three respective guide cords are fastened to the second end of said second and third frame parts.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Haines and Judkins by fastening three respective guide cords to each of the second and third frame parts at their second ends, as Haines discloses half of the guide cords already attached to the second end of each of the second and third frame parts, and the combination with Judkins at this point merely represents an obvious duplication of parts with no change to their function or the expected function of the apparatus. One of ordinary skill in the art would have been motivated to make this modification in order to maintain a balanced screen tension when stowing and deploying the screen.
	
Regarding claim 9. 
The combination of Haines and Judkins teaches all limitations of claim 5.
As applied, the combination does not teach four guide cords are deflected in said first crossbar and two guide cords run through said first crossbar without being deflected.
However, the embodiment in fig 1 of Judkins teaches three guide cords (solid lines) are deflected in said first crossbar (14, fig 1) and four guide cords (dashed lines) run through said first crossbar without being deflected. Judkins further teaches “Although three cords are shown, a lesser number could be used. For example, for smaller sun blinds, two cords could be used and the middle cord 32 could be dispensed with.” (Column 3, lines 28-31). It would then therefore stand to reason that for larger blinds, more cords could be used, as shown in Judkins figs 4-8, as a matter of obvious design choice.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Haines and Judkins with four deflected and two non-deflected guide cords. One of ordinary skill in the art would have been motivated to make this modification in order to achieve a balanced screen for a given application.
Furthermore, it has been held that the duplication of parts is not necessarily patentable (See MPEP 2144.04(VI)(B).
	
Regarding claim 10.
The combination of Haines and Judkins teaches all limitations of claim 6.
Furthermore, the combination teaches all six guide cords are deflected in said second crossbar (See Judkins Fig 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-4998576-A – Moreno; Gilbert C.
US-5351737-A – Hoshiyama; Yasuo
US-4850414-A – Lessard; Jean
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./               Examiner, Art Unit 3634                   

/ABE MASSAD/               Examiner, Art Unit 3634